Citation Nr: 0301333	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  00-12 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee

THE ISSUE

Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from September 
1966 to June 1968.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 RO rating decision.  In May 
2001, the Board remanded for additional development and 
the case has now been returned.


FINDING OF FACT

A VA examiner has opined that the veteran's current 
herniated disc disease began in service.  


CONCLUSION OF LAW

Service connection for herniated disc disease is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for service connection

In seeking VA disability compensation, the veteran seeks 
to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002).  The veteran's 
essential claim (as referenced in a March 2001 written 
statement), is that prior to going into service in 1966, 
he never had any back problems.  However, during a tour in 
Thailand in June 1968, he apparently hurt his back while 
moving a heavy metal desk.  He has asserted that since 
that time, he has experienced moderate to severe pain from 
a back disability. 

"Service connection" basically means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  This may be accomplished 
by affirmatively showing inception or aggravation during 
service or through the application of statutory 
presumptions.  38 C.F.R. § 3.303(a) (2002).

Service medical records reflect that at a May 1966 
preinduction examination, the veteran's spine was normal.  
On a March 1967 "Report of Medical History" form, the 
veteran denied having any history arthritis or rheumatism, 
bone, joint or other deformity, or recurrent back pain.  A 
March 1967 examination revealed a normal spine.

In conjunction with a May 1968 separation examination, the 
veteran indicated that he had had back trouble.  No 
further details were provided and examination of the spine 
was normal.  In June 1968, it was noted that the veteran 
had had an "old back injury" with possible profile, 
although records pertaining to this profile were not 
available.  He complained of paraspinal spasm and back 
pain.  An x-ray of the lumbosacral spine revealed moderate 
scoliosis with wedging of L-4 and apparent widening of the 
left lateral aspect with some osteophyte formation.  These 
changes were deemed to be probably congenital in that 
there were two pedicles, as well as a transverse process 
on left L-4.  (In a May 2002 written statement, the 
veteran denied that he had ever told a military doctor 
that he had an old back injury).

At a June 1999 VA outpatient examination, the veteran 
complained of back pain and left lower extremity numbness.  
He was found to have mild scoliosis of the lower thoracic 
and upper lumbosacral spine.

The veteran filed a claim for service connection for a 
back disability in December 1999.  At a June 2001 VA spine 
examination, he stated that he had injured his back in 
1968 and that he had since had problems with his back.  He 
had apparently been seen by a VA neurologist, who had 
recommended surgery, but the veteran feared the outcome of 
this procedure.  Therefore, no MRI had been performed.  
Examination revealed pain on motion and palpation of the 
low back.  An x-ray of the lumbosacral spine demonstrated 
mild disc space narrowing of the lumbosacral junction.  
Vertebral body heights were well maintained.  There was a 
bilateral S1 pars defect with associated mild facet 
arthrosis.  There was no evidence of misalignment.  This 
test differed from one conducted in January 2000, which 
apparently identified very large bulging right anterior 
osteophytes at L4-L5 and moderately large osteophytes 
elsewhere throughout the lumbar spine.  The veteran was 
assessed as having degenerative joint disease of the 
lumbar spine with evidence of mild disc space narrowing at 
the lumbosacral junction and subjective findings of 
neurologic decreased sensation.   

At an October 2001 VA examination, the veteran again 
reported having chronic pain in his lower back which 
radiated down to his left toes and, at times, to his right 
knee.  Following an examination (during which the veteran 
was noted to have pain on movement, tenderness, and muscle 
spasm), he was diagnosed as having chronic low back pain, 
mild scoliosis, and osteophyte and disc space narrowing at 
several levels of the spine.  

In a March 2002 letter, Mark A. Clapp, M.D., wrote that he 
had recently seen the veteran for the acute onset of low 
back pain.  He noted that the veteran had some scoliosis, 
which was a birth defect.  He also concluded that the 
veteran also had arthritis of the lower back and a 
herniated disc, which "may be related to the injured he 
experienced back in 1968."  

The veteran underwent another VA examination in April 
2002.  The examiner reviewed the veteran's computer 
records and claims file.  It was again noted that the 
veteran had apparently been moving a desk in 1968 when he 
injured his lumbar spine.  Over the following several 
years, he had had increasing pain in his low back.  The 
veteran described himself as a very active person who 
worked as an independent contractor, climbing telephone 
poles and laying fiberoptic cable and telephone lines.  
Examination revealed, in part, pain on flexion but no 
paraspinal tenderness.  

The VA examiner's impression was that the veteran had 
severe disc disease by MRI with chronic low back pain.  
The examiner also included the following statement in his 
report: 

The [veteran] had a significant amount 
of pain in his lumbar area and it is 
most likely related to his significant 
amount of herniated disc disease.  It 
was temporarily related to moving a 
desk in 1968 and this was acquired and 
not congenital and not developmental.  

The veteran is presumed to have had a sound back on 
entrance into service, and nothing precludes that 
presumption in this case.  That is, none of the veteran's 
entrance-related service medical records indicate that he 
had scoliosis or any other pre-existing back condition.  
See 38 C.F.R. § 3.304(b) (2002).  Thus, whether service 
aggravated a preexisting condition is not at issue in this 
case.  See 38 C.F.R. § 3.306 (2002).  

However, the veteran may also establish service connection 
if all of the evidence, including that pertaining to 
service, shows that a disease first diagnosed after 
service was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  This case includes the April 2002 opinion of a VA 
physician, to the effect that the veteran has herniated 
disc disease which is "temporarily" (or more likely, 
"temporally") related to moving a desk in 1968, and that 
this condition was acquired and not congenital or 
developmental.  The Board finds that this opinion, which 
was based on review of the veteran's computer records and 
claims file, is persuasive.  This opinion must also be 
considered in conjunction with the veteran's competent lay 
history of having moved a desk in service and suffered 
back pain thereafter, and with the evidence in the service 
medical records that he did seek treatment for back pain 
and spasms in June 1968 after reporting a history of back 
injury.  

With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that the veteran's 
current herniated disc disease began during his active 
duty, and that service connection for this disability is 
warranted.

II. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
VCAA, which redefined VA's duty to assist, enhanced its 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002) 
(regulations implementing the VCAA).  This change in the 
law is applicable to all claims filed on or after the date 
of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2002); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

There is no issue as to provision of a claims form or 
instructions for applying for service connection in this 
case.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).  The veteran filed a formal claim 
for service connection in December 1999.  See 38 C.F.R. 
§ 3.151(a) (2002). 

VA must provide the veteran notice of required information 
and evidence not previously provided that is necessary to 
substantiate the claim for service connection.  38 
U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002). The United States Court of Appeals for Veterans 
Claims recently held that a remand for compliance with the 
VCAA was required because the Secretary neither 
"'notif[ied] the claimant ... of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that [was] necessary to substantiate the claim' 
[nor did he] 'indicate which portion of that information 
and evidence, if any, is to be provided by the claimant 
and which portion, if any, the Secretary ... will attempt to 
obtain on behalf of the claimant,'" Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (quoting 38 U.S.C. 
§ 5103(a)).  

The RO sent the veteran a development letter in May 2001, 
which went into great detail concerning the types of 
evidence he could submit in support of his claim for 
service connection, and what the respective duties 
(between VA and the veteran) were in obtaining evidence.  
The veteran was also sent a rating decision in April 2000, 
a statement of the case in May 2000, a Board remand in May 
2001, two supplemental statements of the case in May 2002, 
and another supplemental statement of the case in October 
2002.  These documents, collectively, have abundantly 
informed the veteran of the information and evidence 
necessary to substantiate his claim for service 
connection.

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §  5103A(a) (West Supp. 2002); 38 
C.F.R. § 3.159(c), (d) (2002).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. §  
5103A(b) and (c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  In this case, the RO has obtained 
the veteran's service medical records, VA treatment 
records, and a letter from Dr. Clapp (a private 
physician).  There do not appear to be any outstanding 
records, and in light of the result in this case, any lack 
of updated treatment records in the claims file has 
clearly not prejudiced the veteran.

On VA Form 9s filed in June 2000 and June 2002, the 
veteran indicated in writing that he did not want to 
appear for a Board hearing, nor has he ever indicated a 
wish to appear before a local hearing officer.

Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. §  5103A(d) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(4) (2002).  In this case, the veteran 
was afforded VA examinations in June 2001, October 2001, 
and April 2002.  The reports of these examinations have 
been obtained and carefully reviewed. 

There are no areas in which further development may be 
fruitful.  The applicable requirements of the VCAA have 
been substantially met by the RO.  There would be no 
possible benefit to remanding this case again to the RO or 
to otherwise conduct any other development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Furthermore, adjudication of this appeal, without referral 
to the RO for specific consideration of the VCAA, poses no 
harm or prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  The 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the veteran because the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the 
VCAA.

ORDER

Entitlement to service connection for herniated disc 
disease is granted.



		
C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

